Opinion by
Judge Pryor :
It is alleged in the petition of William Baker to be made a party, that Cull, one of the firm of Cull, Baker & Co., paid off the judgment on the note in controversy to Mastín & Branham, the original holders, and took from them their receipt therefor; that Cull then sold the note or the benefit of the claim to the petitioner, Baker, and assigned to him the receipts of Mastín & Branham. If this be true Baker is directly interested in the litigation, and should have been made a party to the estate.
The judgment of the court below in refusing to allow him to be made a party is reversed, and cause remanded for further proceedings consistent herewith.